UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22046 DWS RREEF World Real Estate & Tactical Strategies Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:12/31 Date of reporting period: 3/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of March 31, 2010(Unaudited) DWS RREEF World Real Estate & Tactical Strategies Fund, Inc. Shares Value ($) Common Stocks 80.4% Australia 13.1% Abacus Property Group Ardent Leisure Group Aspen Group Australand Property Group CFS Retail Property Trust Charter Hall Group Charter Hall Office REIT Commonwealth Property Office Fund Cromwell Group Dexus Property Group Goodman Group GPT Group Mirvac Group Stockland Westfield Group (Cost $11,418,724) Belgium 0.5% Befimmo SCA (a) Cofinimmo (Cost $680,392) Canada 4.7% Allied Properties Real Estate Investment Trust (b) Allied Properties Real Estate Investment Trust (b) Chartwell Seniors Housing Real Estate Investment Trust Extendicare Real Estate Investment Trust (b) Extendicare Real Estate Investment Trust (b) InnVest Real Estate Investment Trust RioCan Real Estate Investment Trust (Cost $3,575,654) Channel Islands 0.4% LXB Retail Properties PLC*(Cost $597,068) France 4.5% Fonciere des Regions Unibail-Rodamco SE (Cost $3,875,355) Hong Kong 14.5% China Overseas Land & Investment Ltd. Hang Lung Properties Ltd. Hongkong Land Holdings Ltd. Hysan Development Co., Ltd. Kerry Properties Ltd. Sun Hung Kai Properties Ltd. The Link REIT (Cost $13,251,335) Italy 0.2% Beni Stabili SpA (a) (Cost $244,901) Japan 8.3% AEON Mall Co., Ltd. Japan Real Estate Investment Corp. 87 Japan Retail Fund Investment Corp. Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Nippon Building Fund, Inc. United Urban Investment Corp. 35 (Cost $9,613,422) Malta 0.0% BGP Holdings PLC*(Cost $0) 2 Netherlands 2.3% Corio NV VastNed Retail NV (Cost $2,106,190) New Zealand 0.8% AMP NZ Office Trust Goodman Property Trust (Cost $735,547) Norway 0.6% Norwegian Property ASA*(Cost $627,843) Singapore 5.1% Ascendas Real Estate Investment Trust CapitaCommercial Trust CapitaLand Ltd. CapitaMall Trust Frasers Centrepoint Trust Suntec Real Estate Investment Trust (Cost $4,204,016) South Africa 0.4% Growthpoint Properties Ltd. (Units)(Cost $369,077) Sweden 1.2% Castellum AB (a) Kungsleden AB (Cost $1,100,074) United Kingdom 7.8% Big Yellow Group PLC* (a) British Land Co. PLC Capital & Regional PLC* Conygar Investment Co. PLC* Derwent London PLC Great Portland Estates PLC Hansteen Holdings PLC London & Stamford Property Ltd. Metric Property Investment PLC* Minerva PLC* NR Nordic & Russia Properties Ltd. Primary Health Properties PLC Quintain Estates & Development PLC* Safestore Holdings PLC Segro PLC Songbird Estates PLC* Unite Group PLC* (Cost $9,237,290) United States 16.0% AvalonBay Communities, Inc. (REIT) BRE Properties, Inc. (REIT) (a) Camden Property Trust (REIT) (a) Cogdell Spencer, Inc. (REIT) Digital Realty Trust, Inc. (REIT) (a) Duke Realty Corp. (REIT) Government Properties Income Trust (REIT) Health Care REIT, Inc. (REIT) Hospitality Properties Trust (REIT) HRPT Properties Trust (REIT) Inland Real Estate Corp. (REIT) Mack-Cali Realty Corp. (REIT) Medical Properties Trust, Inc. (REIT) Post Properties, Inc. (REIT) ProLogis (REIT) Ramco-Gershenson Properties Trust (REIT) Regency Centers Corp. (REIT) (a) Senior Housing Properties Trust (REIT) Simon Property Group, Inc. (REIT) Sovran Self Storage, Inc. (REIT) Taubman Centers, Inc. (REIT) (a) Weingarten Realty Investors (REIT) (a) (Cost $13,861,111) Total Common Stocks (Cost $75,497,999) Closed-End Investment Companies 0.7% Alpha Pyrenees Trust Ltd. ProLogis European Properties* Total Closed-End Investment Companies (Cost $459,071) Preferred Stocks 11.4% United States Apartment Investment & Management Co., Series U, 7.75% (REIT) Apartment Investment & Management Co., Series Y, 7.875% (REIT) Apartment Investment & Management Co., Series T, 8.0% (REIT) Apartment Investment & Management Co., Series V, 8.0% (REIT) BioMed Realty Trust, Inc., Series A, 7.375% (REIT) CBL & Associates Properties, Inc., Series D, 7.375% (REIT) Colonial Properties Trust, Series D, 8.125% (REIT) 50 Corporate Office Properties Trust, Series J, 7.625% (REIT) Digital Realty Trust, Inc., Series B, 7.875% (REIT) Hospitality Properties Trust, Series C, 7.0% (REIT) Host Hotels & Resorts, Inc., Series E, 8.875% (REIT) HRPT Properties Trust, Series B, 8.75% (REIT) Kilroy Realty Corp., Series F, 7.5% (REIT) LaSalle Hotel Properties, Series G, 7.25% (REIT) Omega Healthcare Investors, Inc., Series D, 8.375% (REIT) Regency Centers Corp., Series D, 7.25% (REIT) SL Green Realty Corp., Series C, 7.625% (REIT) Sunstone Hotel Investors, Inc., Series A, 8.0% (REIT) Tanger Factory Outlet Centers, Inc., Series C, 7.5% (REIT) Taubman Centers, Inc., Series H, 7.625% (REIT) Taubman Centers, Inc., Series G, 8.0% (REIT) Total Preferred Stocks (Cost $11,967,833) Principal Amount ($) Value ($) Government & Agency Obligation 2.9% US Treasury Obligation US Treasury Bill, 0.22% **, 9/16/2010 (c) (Cost $3,065,849) Shares Value ($) Securities Lending Collateral 3.8% Daily Assets Fund Institutional, 0.22% (d) (e) (Cost $4,067,853) Cash Equivalents 1.9% Central Cash Management Fund, 0.16% (d) (Cost $2,079,691) % of Net Assets Value ($) Total Investment Portfolio (Cost $97,138,296) † Other Assets and Liabilities, Net Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $120,376,685.At March 31, 2010, net unrealized depreciation for all securities based on tax cost was $12,344,422.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $14,699,891 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $27,044,313. (a) All or a portion of these securities were on loan.The value of all securities loaned at March 31, 2010 amounted to $3,897,122 which is 3.6% of net assets. (b) Securities with the same description are the same corporate entity but trade on different stock exchanges. (c) At March 31, 2010, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At March 31, 2010, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Canadian Government Bond CAD 6/21/2010 24 ) 10 Year Japanese Government Bond JPY 6/10/2010 14 ) CAC 40 Index EUR 4/16/2010 51 DJ Euro Stoxx 50 Index EUR 6/18/2010 Federal Republic of Germany Euro-Bund EUR 6/8/2010 25 FTSE 100 Index GBP 6/18/2010 49 IBEX 35 Index EUR 4/16/2010 5 ) NASDAQ E-Mini 100 Index USD 6/18/2010 48 Russell E-Mini 2000 Index USD 6/18/2010 1 TOPIX Index JPY 6/11/2010 9 United Kingdom Long Gilt Bond GBP 6/28/2010 74 Total net unrealized appreciation At March 31, 2010, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 6/15/2010 63 10 Year US Treasury Note USD 6/21/2010 93 2 Year US Treasury Note USD 6/30/2010 7 5 Year US Treasury Note USD 6/30/2010 11 AEX Index EUR 4/16/2010 13 ASX SPI 200 Index AUD 6/17/2010 12 DAX Index EUR 6/18/2010 8 Federal Republic of Germany Euro-Schatz EUR 6/8/2010 FTSE MIB Index EUR 6/18/2010 5 Hang Seng Index HKD 4/29/2010 8 S&P 500 E-Mini Index USD 6/18/2010 S&P TSX 60 Index CAD 6/18/2010 8 Total net unrealized depreciation As of March 31, 2010, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty JPY USD 4/22/2010 HSBC Bank USA USD SEK 4/22/2010 Barclays Bank PLC USD NZD 4/22/2010 Barclays Bank PLC USD CHF 4/22/2010 Barclays Bank PLC USD NOK 4/22/2010 UBS AG USD AUD 4/22/2010 The Goldman Sachs & Co. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty GBP USD 4/22/2010 ) Credit Suisse EUR USD 4/22/2010 ) Bank of New York Mellon Corp. CAD USD 4/22/2010 ) Credit Suisse Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar JPY Japanese Yen CAD Canadian Dollar NOK Norwegian Krone CHF Swiss Franc NZD New Zealand Dollar EUR Euro SEK Swedish Krona GBP British Pound USD United States Dollar HKD Hong Kong Dollar At March 31, 2010, the DWS RREEF World Real Estate & Tactical Strategies Fund, Inc. had the following sector diversification: Sector Market Value ($) As a % of Common and Preferred Stocks Diversified 46.5 % Shopping Centers 17.6 % Office 15.4 % Health Care 5.6 % Regional Malls 4.6 % Apartments 4.2 % Hotels 2.9 % Storage 1.6 % Industrial 1.6 % Total 100.0 % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stock and/or Other Equity Investments(f) Australia $
